Citation Nr: 0103901	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  98-03 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an assignment of a disability evaluation 
higher than 20 percent for residuals of prostate 
adenocarcinoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1955 to 
February 1959 and from May 1961 to October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
adenocarcinoma of the prostate assigning a 0 percent 
(noncompensable) evaluation effective November 7, 1996.  By a 
rating decision dated May 2000 the RO increased the 
evaluation for prostate adenocarcinoma to 20 percent 
effective November 7, 1996.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This newly enacted legislation provides, among 
other things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  VA shall provide 
a medical examination when such examination may substantiate 
entitlement to the benefits sought.  However, VA may decide a 
claim without providing assistance when no reasonable 
possibility exists that such assistance will aid in 
establishment of entitlement.

At a May 1997 VA examination the clinical data indicated that 
the veteran was found to have carcinoma of the prostate which 
was treated with radiation.  He also had 2 transurethral 
resections of the prostate for obstructive bladder necrotic 
obstruction.  The veteran reported at the examination that he 
had no voiding complaints, had no dysuria, and had a good 
stream.  He did report having occasional gross hematura with 
clots.  The veteran was monitored with PSA (prostatic 
specific antigen).  His recent PSA had been 0.4 and the 
examiner indicated that at this stage, the veteran's cancer 
seemed to be in remission.  The veteran's prostate was found 
to be moderately hypertrophied and on palpation, the examiner 
did not appreciate any mass lesions.  A yearly follow-up of 
prostate cancer had been arranged and the work-up for gross 
hematuria would be initiated.  

In a statement by the veteran dated September 1997 he noted 
that he did use absorbent materials periodically.  VA 
outpatient treatment records dated May 1983 to June 1999 
noted that on April 1998 he complained of incontinence.  It 
was noted he had involuntary dribbling of urine since 
treatment for carcinoma, and wore a pad.  It was noted 
incontinence was not a problem when lying down.  September 
1998 outpatient treatment records indicate that the veteran 
had radiation treatment for carcinoma of the prostate 
followed by a stricture, which was dilated in June 1997.  The 
veteran did not complain of much problems, but uroflow was 8 
ml per second with volume of 153 with minimal post void 
residuals.  It was noted a urethrogram that day did not 
reveal any significant stricture and that he voided to 
completion.  In May 1999 a cystoscopy was done and it was 
noted stricture was back.  It was further noted the stricture 
was dilatated.  The veteran was hospitalized June 1999 for a 
small ureter stone.  As a result of the above mentioned 
evidence, the rating for residuals of prostate adenocarcinoma 
was increased to 20 percent disabling effective November 7, 
1996.

VA medical records dated August 1999 indicate that the 
veteran underwent surgery for implantation of a UroLume 
stent, which had success, and the veteran's flow was very 
good.  However, the veteran reported tenderness over the 
UroLume and the veteran was placed on a six week course of 
Ciprofloxacin in September of the previous year and had done 
well, but in May 2000 the veteran reported having trouble 
with tenderness again.  The May 2000 clinical examination 
showed the UroLume was not acutely tender, but could feel the 
prosthesis and there was mild discomfort in that area.  It 
was noted that the veteran had a Uroflow postvoid residual 
that day.  The volume was 529 with a Qmax of 13 mL per second 
and postvoid was 21.  A urine sample was sent in and the 
veteran was started on Ciprofloxacin again for six weeks.  

The Board notes that since there has not been a comprehensive 
VA examination for rating purposes since May 1997, coupled 
with the surgery in August 1999 to implant a UroLume stent 
which has resulted in tenderness and antibiotics treatment, 
the Board is unable to find that the record as it stands 
allows for an equitable and informed review of the veteran's 
appeal.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any VA medical records (not already 
in the claims files) documenting 
treatment for the veteran's residuals of 
prostate adenocarcinoma must be obtained 
and associated with the claims file.

2.  The veteran and his representative 
should be contacted and asked to furnish 
the names and addresses of any private 
medical care providers who have treated 
the veteran for his residuals of prostate 
adenocarcinoma.  After obtaining 
appropriate consent from the veteran to 
the release of medical records, the RO 
should contact any medical care providers 
reported by the veteran and request 
copies of pertinent records.

3.  The veteran should be scheduled for a 
special VA examination for the purpose of 
ascertaining the severity of his service-
connected residuals of prostate 
adenocarcinoma.  The examiner should 
specifically indicate whether there is 
any evidence of associated renal 
dysfunction, urinary leakage, urinary 
frequency, obstructed voiding, and/or 
urinary tract infections.  

If there is evidence of urinary 
frequency, the examiner should report the 
duration of the daytime voiding interval.  
The examiner should also indicate how 
often the veteran awakens to void.  

If there is evidence of obstructed 
voiding, the examiner should indicate 
whether any noted obstructive 
symptomatology (including any hesitancy, 
slow or weak stream, or decreased force 
of stream) is best described as slight, 
moderate, or marked; whether there is 
evidence of stricture disease requiring 
periodic dilatation and, if so, how often 
dilatation is required; whether there is 
evidence of recurrent urinary tract 
infections secondary to obstruction; 
whether uroflowmetry reveals a peak flow 
rate less than 10cc/sec; whether post-
void residuals are greater than 150cc; 
and whether there is evidence of urinary 
retention requiring intermittent or 
continuous catheterization.  

If there is evidence of urinary tract 
infections, the examiner should indicate 
whether there is evidence that such 
infections are recurrent and/or 
symptomatic; whether the infections are 
so severe as to require drainage/frequent 
hospitalization and, if so, the frequency 
with which such treatment is required; 
whether intensive management is required 
and, if so, whether it is required on a 
continuous or intermittent basis; and 
whether long-term drug therapy is 
necessary.

It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

5.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claim can 
be granted.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case.  
Thereafter, the veteran and his 
representative should be afforded a 
reasonable period of time for a response 
before the record is returned to the 
Board for further review.


The purpose of this remand is to assist the veteran to ensure 
an adequate record for appellate review.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




